REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an apparatus for decoding video data comprising one or more processors as claimed. 
Claim 2 disclose an apparatus identify the uniquely distinct features " wherein said intra angular directional mode selectively invokes one of, from a group comprising both of, (1) a weighted said intra angular directional mode or (2) a non- weighted said intra angular directional mode for said generating said at least one predictor, where said weighted said intra angular directional mode is selected for a first one of said coding units, where said non-weighted said intra angular directional mode is selected for a second one of said coding units, where said weighted said intra angular directional mode and said non-weighted said intra angular directional mode are not both selected for any of said at least one predictor, where said non-weighted said intra angular directional mode for said generating said at least one predictor is based upon a pixel value on both a top row and a left column of said respective said coding unit along said angular direction, where said weighted said intra angular directional mode for said generating said at least one predictor is based upon a pixel value on both said top row and said left column of said respective said coding unit along said angular direction; (d) identify based upon said at least one syntax element whether to use said weighted said intra angular directional mode or said non-weighted said intra angular directional mode to generate said at least one predictor for said respective said coding unit”. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YULIN SUN/
Primary Examiner, Art Unit 2485